                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

HENRY FORD HEALTH SYSTEM,
and HENRY FORD HEALTH
SYSTEM RETIREMENT SAVINGS
PLAN, and HENRY FORD HEALTH           Case No. 2:19-cv-10643-TGB-DRG
SYSTEM PENSION PLAN, and
HENRY FORD HEALTH SYSTEM              District Judge Terrence G. Berg
HERITAGE 403(b) PLAN,                 Magistrate Judge David R. Grand
       Interpleader Plaintiffs,
-vs-
ERIKA HERBERHOLZ, a resident of       DEFAULT JUDGMENT
Ontario, Canada, and JAMES ALLEN
JANSEN, individually, a resident of
Ontario, Canada, and JAMES ALLEN
JANSEN, as executor of the ESTATE
OF ERNA ELIZABETH
HERBERHOLZ, deceased,
       Interpleader Defendants.
ERIKA (HERBERHOLZ) JOHNSON,
a resident of Ontario, Canada,
       Cross-plaintiff,
-vs-
JAMES ALLEN
JANSEN, individually, a resident of
Ontario, Canada, and JAMES ALLEN
JANSEN, as executor of the ESTATE
OF ERNA ELIZABETH
HERBERHOLZ, deceased,
       Cross-defendants.
And


                                       1
AMBER MAE DALGLEISH, et al,
       Intervenor defendants, Cross-
       plaintiffs,
-vs-
JAMES ALLEN JANSEN, individually
and as Executor of the ESTATE OF
ERNA ELIZABETH HERBERHOLZ,
deceased,

       Interpleader defendants, cross-
       defendants,
And
ANTON HERBERHOLZ and
ANNA HERBERHOLZ
       Intervenor defendants, Cross-
       plaintiffs,
-vs-
JAMES ALLEN JANSEN,
individually,
            Interpleader defendant,
cross-defendant.


                             DEFAULT JUDGMENT
       This matter having come before the Court on the Cross-Plaintiffs’ Motions for

entry of a default judgment (ECF Nos. 48, 49 and 50), each of which were unopposed

and with the Court having considered same, the arguments therein and the

presentations of the parties hereto who appeared at open hearing on November 4,




                                            2
2019 in Court, and with the Court being otherwise fully advised in the premises, the

Court finds that;

      1.     Henry Ford Health System, et al filed a Complaint for interpleader

relief against the Estate of Erna Elizabeth Herberholz, Erika Herberholz and James

Allen Jansen on March 5,2019. (Document #3)

      2.     When Erna Herberholz died, the Henry Ford Health System Retirement

Savings Plan, the Henry Ford Health System Pension Plan and The Henry Ford

Health System Heritage 403(b) plan administered by Empower Retirement all held

the funds for the benefit of Erna Herberholz and plaintiff was fearful there might be

more than one claimant. The plans were attached to the Complaint, and each plan

sets out the methodology for determining the beneficiary of funds held by each plan.

      3.     For the Henry Ford Health System Retirement Savings Plan, the

potential recipients were James Jansen and Erika Johnson.

      4.     For the Henry Ford Health System Pension Plan, the potential

recipients were James Jansen and the Estate of Erna Herberholz.

      5.     For the Henry Ford Health System Heritage 403(b) Plan, the potential

recipients were James Jansen and Anton and Anna Herberholz.

      6.     Erika (Herberholz) Johnson was served on March 12, 2019.

(Document 9) James Jansen and the Estate of Erna Herberholz were served on March

14, 2019. (Documents #10 & 11)


                                             3
      7.    Erika Johnson timely filed her answer to the Complaint on April 16,

2019. (Document #15)

      8.    Erika Johnson filed her crossclaim against James Jansen and the Estate

of Erna Herberholz on April 16, 2019. (Document #16)

      9.    James Jansen and James Jansen as the fiduciary of the Estate of Erna

Herberholz were served by personal service on April 26, 2019. A certificate of

service was filed on May 13, 2019. (Documents #17 & 18)

      10.   Erika Johnson filed a request for clerk's entry of default as to James

Jansen on May 24, 2019, and the clerk entered the default the same day. (Document

#19 & 20). The request and the entry of default were served on James Jansen and

the Estate of Erna Herberholz by mail on May 28, 2019. (Document #27)

      11.   Motions to intervene were filed by Amber Mae Dalgleish, et. al. and

Anna & Anton Herberholz on May 28, 2019. (Documents #21 & 22)

      12.   An order granting the motions to intervene was filed on June 28, 2019.

(Document #24)

      13.   Crossclaims were filed by Amber Mae Dalgleish, et. al., and Anna &

Anton Herberholz on July 2, 2019. (Documents #25 & 26). James Jansen and the

Estate of Erna Herberholz were served by personal service on July 3, 2019.

(Documents #28, 35, & 36)




                                           4
      14.    Amber Mae Dalgleish, et. al., and Anna & Anton Herberholz filed an

answer to the complaint on July 10, 2019. (Documents #29 & 30) James Jansen and

the Estate of Erna Herberholz were served by mail on July 10, 2019. (Documents

#46, & 47)

      15.    Henry Ford, et. al., filed a request for Clerk’s entry of default as to

James Jansen and the Estate of Erna Herberholz on July 12, 2019. (Documents #31

& 32) The Clerk entered the default the same day. (Documents #33 & 34)

      16.    A notice to appear by telephone was set on July 24, 2019. To take place

on August 12, 2019 at 10:45 AM. (Document #37)

      17.    Amber Mae Dalgleish, et. al., and Anna & Anton Herberholz filed

requests for Clerk’s entry of default against James Jansen and the Estate of Erna

Herberholz on July 26, 2019. (Documents #38, 39, & 40)

      18.    The Clerk entered these defaults on July 29, 2019. (Documents #41,

42, & 43)

      19.    The requests for Clerk’s entry of default and the Clerk’s entry of the

default were served by mail on James Jansen and the Estate of Erna Herberholz on

July 31, 2019. (Document #44)

      20.    Mr. Jansen died on August 5, 2019.

      21.    By August 29, 2019, Peter Conway had learned that the Unifor Legal

Services Plan would be representing Mr. Jansen’s estate. So, he had a telephone


                                            5
conference with Barbara Jaques at the Plan offices discussing the Henry Ford

litigation.

        22.   Erika Johnson, Amber Mae Dalgleish, et. al., and Anna & Anton

Herberholz filed motions for default judgment as to James Jansen on September 13,

2019. (Documents #48, 49, & 50). Barbara Jaques at Unifor Legal Services was

served with these documents by mail on September 13, 2019. (Documents #48, 49,

& 50)

        23.   On September 18, 2019, this Court issued a notice of hearing for the

motions for default judgment. (Document #51). Barbara Jaques at Unifor Legal

Services was sent this by mail and email notice on September 19, 2019. (Documents

#52 & 53)

        24.   On October 11, 2019, Peter Conway had a telephone conference with

Mr. Ronald Reaume, the lawyer at Unifor Legal Services Plan assigned to the Jansen

Estate.

        25.   On October 22nd, Mr Conway received a letter from Mr. Reaume. As a

result, Mr. Conway and Mr. Reaume conferred by telephone.             During the

conversation, Mr. Reaume stated that it was unlikely that the estate would become

involved in the Henry Ford litigation.

        26.   On October 25, Mr. Reaume had another telephone conversation with

Mr. Conway. He stated that he had conferred with the fiduciary for Mr. Jansen’s


                                            6
estate and had been directed to take no action regarding the Henry Ford litigation.

      Based on the foregoing, and with the Court being otherwise fully advised in

the premises;

      IT IS HEREBY ORDERED that Erika Johnson who seeks immediate

distribution of these funds in their entirety, shall receive the funds in the Henry Ford

Health System Retirement Savings Plan that relate to Erna Herberholz as soon as

practicable upon the foregoing providing that plan with information sufficient to

process same.

      IT IS FURTHER ORDERED that the Estate of Erna Herberholz who seeks

immediate distribution of these funds in their entirety, shall receive the funds in the

Henry Ford Health System Pension Plan that relate to Erna Herberholz, as soon as

practicable upon the foregoing providing that plan with information sufficient to

process same.

      IT IS FURTHER ORDERED that the Anna Herberholz (Anton having died

during the pendency of this case, who seek immediate distribution of these funds in

their entirety, shall receive the funds in the Henry Ford Health System Heritage

403(b) Plan administered by Empower Retirement that relate to Erna Herberholz, as

soon as practicable upon the foregoing providing that plan with information

sufficient to process same.




                                              7
      IT IS FURTHER ORDERED that upon the payment of the money as specified

in this order, Henry Ford Health System, The Henry Ford Health System Retirement

Savings Plan, The Henry Ford Health System Pension Plan, and the Henry Ford

Health System Heritage 403(b) Plan administered by Empower Retirement shall be

relieved of any further obligation of any sort whatsoever with regard to the funds

held in these plans on behalf of Erna Herberholz.

      Date: January 21, 2020                  /s/Terrence G. Berg
                                              TERRENCE G. BERG
                                              United States District Judge
Tendered by:
Peter L. Conway (P23260)
Peter L. Conway PC
350 N Court St Ste 301
Lapeer, MI 48446-2263
Ph: 810.664.1388
Pete@peterconwaylawyer.com
Attorneys for Interpleader Defendant/
Cross-Plaintiff Erika (Herberholz) Johnson,
Intervenor Defendants/Cross-Plaintiffs
Amber Mae Dalgleish, et al., and
Interpleader Defendants/
Cross-Plaintiffs Anton and Anna Herberholz
Agreed as to form:
Paul A. Wilhelm (P69163)
CLARK HILL PLC
500 Woodward Ave, Suite 3500
Detroit, MI 48226
Ph: 313.309.4269
pwilhelm@clarkhill.com
Attorneys for Interpleader Plaintiffs



                                            8
